FILED
                           NOT FOR PUBLICATION
                                                                             FEB 12 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JON MUSIAL, a single man,                        No. 18-16867

              Plaintiff-Appellant,               D.C. No. 2:14-cv-01999-JJT

 v.
                                                 MEMORANDUM*
TELESTEPS, INC., a New York
corporation; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding

                      Argued and Submitted February 6, 2020
                                Phoenix, Arizona

Before: O’SCANNLAIN, GRABER, and HURWITZ, Circuit Judges.

      Following a jury verdict for Defendants, Plaintiff Jon Musial timely appeals.

He seeks a new trial, challenging six evidentiary rulings. Reviewing for abuse of

discretion, Harper v. City of Los Angeles, 533 F.3d 1010, 1030 (9th Cir. 2008), we

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The district court’s disputed evidentiary rulings were not an abuse of

discretion. Although another court could have ruled differently, the district court’s

rulings were not "illogical, implausible, or without support in inferences that may

be drawn from facts in the record." United States v. Hinkson, 585 F.3d 1247, 1251

(9th Cir. 2009) (en banc). Furthermore, any potential error in the district court’s

rulings did not prejudice Plaintiff to the degree necessary to mandate reversal or a

new trial. See Harper, 533 F.3d at 1030 (holding that reversal on account of an

evidentiary ruling requires a conclusion that, "more probably than not, the lower

court’s error tainted the verdict" (internal quotation marks omitted)).

      AFFIRMED.




                                           2